

116 HR 8157 IH: Orange Hill Appraisal and Conservation Act of 2020
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8157IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to conduct an appraisal of certain land within Wrangell-St. Elias National Park and Preserve, Alaska, and for other purposes. 
1.Short titleThis Act may be cited as the Orange Hill Appraisal and Conservation Act of 2020. 2.Definitions In this Act: 
(1)MapThe term map means the National Park Service map entitled _______ and dated _______. (2)NEJVThe term NEJV means Northwest Explorations Joint Venture, the owners of the Orange Hill Parcel. 
(3)Orange hill parcelThe term Orange Hill Parcel means the approximately 363 acres known as Tract No. 32–101, US Mineral Survey No. 1414, Chitina Recording District, Third Judicial District, State of Alaska, and generally depicted on the map as __________. (4)SecretaryThe term Secretary means the Secretary of the Interior. 
3.Appraisal of Orange Hill Parcel 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the value of the surface and subsurface estate of the Orange Hill Parcel shall be determined by the Secretary through an appraisal performed in accordance with— (1)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(2)the Uniform Standards of Professional Appraisal Practice. (b)AppraiserThe appraisal required by subsection (a) shall be performed by an independent and qualified appraiser— 
(1)selected by NEJV; and (2)approved by the Secretary. 
(c)MineralsThe appraisal required by subsection (a) shall take into account mineral and technical reports provided by the Secretary and NEJV in the evaluation of mineral deposits on the Orange Hill Parcel. (d)CostsNEJV shall pay to the Secretary all costs related to the appraisal required by subsection (a) and other administrative costs. 
4.Map 
(a)Availability of mapThe Secretary shall file the map and make the map available for public inspection in the Superintendent’s Office of the Wrangell-St. Elias National Park and Preserve. (b)Corrections of errorsThe Secretary may correct minor errors in the map. 
